Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant  invention is drawn to a composition for forming a foamed silicone elastomer, said composition comprising: A) an organopolysiloxane having at least two silicon-bonded ethylenically unsaturated groups per molecule; B) an organohydrogensiloxane having at least two silicon-bonded hydrogen atoms per molecule; C) a hydrosilylation catalyst present in a catalytically effective amount; D) a chemical blowing agent having at least one hydroxyl (OH) group and present in an amount to provide the composition with a OH content greater than zero (> 0) and less than 500 (< 500) parts per million (ppm); and E) a physical blowing agent that undergoes a phase change from a liquid to a gaseous state during exposure to atmospheric pressure and a temperature > 0°C.
While foams comprising components A-D or A-C and E are known in the art, the prior art of record does not teach or fairly suggests the foams as claimed containing the combined foaming agents D and E, wherein the component D, i.e., a chemical blowing agent having at least OH content greater than zero (> 0) and less than 500 (< 500) parts per million (ppm); Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ